              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 1 of 8




 1                                                            The Honorable Barbara J. Rothstein

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                     AT TACOMA

 7   WILLIAM T. WHITMAN, individually and on)             NO. 3:19-cv-06025-BJR
     behalf of all others similarly situated, )
 8                                            )
                     Plaintiff,               )
 9                                            )           PLAINTIFF’S RESPONSE TO STATE
            vs.                               )           FARM’S MOTION FOR LEAVE TO
10                                            )           FILE DOCUMENTS UNDER SEAL
     STATE FARM LIFE INSURANCE COMPANY,)
11                                            )
                     Defendant.
                                              )
12                                            )
                                              )
13                                            )
                                              )
14

15          Pursuant to Rule 5(g)(3) of the Local Civil Rules, Plaintiff provides the following response

16   to State Farm’s Motion for Leave to File Documents Under Seal (Doc. 80) as to information

17   Plaintiff has designated confidential under the Protective Order. Plaintiff takes no position on

18   whether the materials State Farm has designated as confidential should be sealed. State Farm seeks

19   leave to seal the following materials containing information Plaintiff has designated confidential:

20          1.      Declaration of Monica Flory (Doc. 95);

21          2.      Exhibit 1 to Declaration of Cari Dawson: Deposition Transcript of Plaintiff (Doc.

22                  108-1);

23          3.      Exhibit 3 to Declaration of Cari Dawson: Deposition Exhibit 11, Annual Notices



     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                        TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 1                                                     Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 2 of 8




 1                  (Doc. 108-3);

 2          4.      Exhibit 6 to Declaration of Cari Dawson: Deposition Exhibit 15, Email between

 3                  Plaintiff and Monica Flory (Doc. 108-6);

 4          5.      Exhibit 7 to Declaration of Cari Dawson: Deposition Exhibit 28, Email from

 5                  Plaintiff (Doc. 108-7);

 6          6.      Exhibit 8 to the Declaration of Cari Dawson: Deposition Exhibit 18, Email between

 7                  Plaintiff and Monica Flory (Doc. 108-8); and

 8          7.      Exhibit 9 to Declaration of Cari Dawson: Deposition Exhibit 29, Email from

 9                  Plaintiff (Doc. 108-9).

10   Doc. 80 at 3, ¶¶17-22. Relatedly, State Farm publicly filed Exhibit 10 to the Declaration of Cari

11   Dawson (Deposition Exhibit 30, Email between Plaintiff and G. Gover), despite it being

12   designated confidential by Plaintiff. See Doc. 108-10.

13          Plaintiff does not contend that any of these documents should be sealed in their entirety.

14   The Declaration of Monica Flory can be filed publicly. For the remaining documents sought to be

15   sealed, Plaintiff provides minimally redacted versions that can be filed publicly. And for Exhibit

16   10 (Doc. 108-10), Plaintiff requests that the Court seal the version filed by State Farm and replace

17   it with a redacted version that protects his personal email address.

18   I.     BACKGROUND

19          Local Civil Rule 5(g) “applies in all instances where a party seeks to overcome” the “strong

20   presumption of public access to the Court’s files,” by filing a document under seal. In the event a

21   party seeks to file a document under seal “because another party has designated it as confidential

22   during discovery,” Local Civil Rule 5(g)(1)(A) provides that “the filing party and the designating

23   party must meet and confer to determine whether the designating party will withdraw the

     confidential designation or will agree to redact the document so that sealing is unnecessary.”

     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 2                                                     Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 3 of 8




 1   (emphasis added). Because its counsel conferred with Plaintiff’s counsel about its intent to file a

 2   motion to seal generally, State Farm suggests that it met its obligation to meet and confer regarding

 3   the present motion. Beyond providing a description of part of the Declaration of Monica Flory,

 4   however, State Farm did not disclose which documents it intended to file under seal. Declaration

 5   of Matthew Lytle at ¶ 2. Thus, State Farm provided no opportunity for Plaintiff to consider whether

 6   the materials State Farm sought to file under seal should, in fact, be sealed or whether redactions

 7   or other alternatives would be sufficient to protect Plaintiff’s sensitive information as contemplated

 8   and required by Local Civil Rule 5(g)(1)(A). Nonetheless, on the March 26, 2021 call with State

 9   Farm’s counsel, Plaintiff’s counsel explained that much of the material that was designated

10   confidential by Plaintiff merely sought to protect discrete pieces of sensitive personal information,

11   such as Plaintiff’s email or home address. Id. Further, Plaintiff’s counsel suggested that they could

12   be available to further confer on March 29, 2021, when State Farm would presumably know which

13   materials it intended to file. Id. State Farm never reached out after the March 26, 2021 phone

14   conference. Id. In short, State Farm’s failure to provide Plaintiff a meaningful opportunity to

15   consider redactions generated unnecessary motion practice, including the present Response.

16   II.    LEGAL STANDARD

17          There is “a strong presumption in favor of access to court records,” but such access “is not

18   absolute and can be overridden given sufficiently compelling reasons for doing so.” Foltz v. State

19   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citations omitted). Thus, in

20   considering whether to allow public access, the court “should consider all relevant factors,

21   including ‘the public interest in understanding the judicial process and whether disclosure of the

22   material could result in improper use of the material for scandalous or libelous purposes . . . .’” Id.

23   (quoting Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). Courts routinely permit

     redactions of sensitive personal information, such as home addresses, email addresses, financial

     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 3                                                        Seattle, Washington 98101
                                                                                   TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 4 of 8




 1   information, and health information. See, e.g., Kamakana v. City and County of Honolulu, 447

 2   F.3d 1172, 1182 (9th Cir. 2006) (affirming redaction of Plaintiff’s home address as meeting

 3   “compelling reason” standard); Al Otro Lado, Inc. v. Wolf, No. 17-cv-02366-BAS-KSC, 2020 WL

 4   8617491, at *2 (S.D. Cal. Mar. 12, 2020) (permitting redaction of defendant’s employees’ email

 5   addresses); NuCal Foods, Inc. v. Quality Egg LLC, No. , 2012 WL 6629573, at *5 (E.D. Cal. Dec.

 6   19, 2012) (granting request to seal or redact information regarding defendant’s corporate officer’s

 7   “diagnosis, treatment, and/or prognosis” where his “health is not at issue in this case”); Ramirez v.

 8   Trans Union, LLC, No. 12-CV-00632-JSC, 2014 WL 1995548, at *4 (N.D. Cal. May 15, 2014)

 9   (sealing or redacting plaintiff’s home address and personal financial information). Additionally,

10   Local Civil Rule 5.2 requires redaction of dates of birth and names of minor children.

11   III.   DISCUSSION

12          Plaintiff seeks to redact only a narrow set of personally sensitive information relating to

13   Plaintiff and his family. None of the material that Plaintiff seeks to redact is relevant to the case,

14   and none is cited or discussed by State Farm in its Opposition to Class Certification. Most of the

15   redactions are instances of Plaintiff’s email address or home address. Thus, there is little if any

16   public interest in public access to this information. In contrast, Plaintiff has a justifiable desire to

17   protect irrelevant, personal information from public disclosure. Additionally, due to the sensitive

18   nature of Plaintiff’s role as a cybersecurity consultant, he has heightened concerns regarding

19   disclosure of personal information that may be misused or targeted by malicious actors. As such,

20   his practice is to avoid online or public disclosure of his home address and email address.

21          A.      EXHIBIT 1, DEPOSITION TRANSCRIPT OF WILLIAM WHITMAN

22          Plaintiff seeks to redact narrow portions of the deposition transcript of William Whitman

23   that contain discrete pieces of private, personal information. Plaintiff designated only thirteen

     excerpts from a seven-hour deposition transcript as confidential under the Protective Order.

     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 4                                                        Seattle, Washington 98101
                                                                                   TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 5 of 8




 1   Notably, State Farm’s Opposition to Class Certification does not cite, discuss, or otherwise rely

 2   on any of these confidential portions of this transcript. Yet State Farm chose to file the entire

 3   transcript under seal. Nonetheless, Plaintiff seeks to seal only those portions that contain private

 4   information, including dates of birth (Tr. at 13:5-6), personally identifiable information regarding

 5   Plaintiff’s children and parents (Tr. at 47:6-15, 52:12-17), sensitive health information regarding

 6   Plaintiff and his family (Tr. at 51:4-14, 51:19-22, 194:25-195:8, 221:21-25), and financial

 7   information (Tr. at 52:22-53:3, 56:20-57:6, 72:19-73:5, 246:9-15, 247:18-248:8, 249:8-17).

 8   Because this personal information has no bearing on State Farm’s Opposition to Class

 9   Certification, Plaintiff’s privacy concerns easily outweigh the public interest in access, if any

10   exists. A redacted transcript is provided as Exhibit 1 to the Declaration of Matthew Lytle.

11          B.      EXHIBIT 3, ANNUAL NOTICES

12          Plaintiff seeks to redact Plaintiff’s home address on the Annual Notices attached as Exhibit

13   3 to the Declaration of Cari Dawson. There is no relevance or public interest in Plaintiff’s home

14   address, and redacting Plaintiff’s address does not impair the public’s ability to understand the

15   contents of these documents. In contrast, Plaintiff has an obvious interest in preventing public

16   disclosure of his family’s home address. In short, there is no reason to publicly disclose this

17   information. A redacted version of Exhibit 3 is attached to the Declaration of Matthew Lytle.

18          C.      EXHIBITS 6 – 10, EMAILS

19          Plaintiff seeks to redact his personal email address from the documents attached as Exhibits

20   6 – 10 to the Declaration of Cari Dawson. There is no relevance or public interest in Plaintiff’s

21   personal email address, and redaction of the address itself does not impair the public’s ability to

22   understand these communications. In fact, State Farm neither cites nor discusses Exhibit 9. In

23   contrast, disclosure of Plaintiff’s email address may allow third parties to target Plaintiff, or at a



     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 5                                                       Seattle, Washington 98101
                                                                                  TEL. 206.682.5600  FAX 206.682.2992
              Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 6 of 8




 1   minimum, subject Plaintiff to unsolicited spam. Redacted versions of these emails are provided as

 2   Exhibits 6 – 10 to the Declaration of Matthew Lytle.

 3          As noted, State Farm publicly filed one of Plaintiff’s confidential emails as Exhibit 10 to

 4   the Declaration of Cari Dawson, in violation of the Protective Order. See Doc. 108-10. Plaintiff

 5   requests that the Court order the Clerk to seal this unredacted filing and replace the public version

 6   with the redacted version provided as Exhibit 10 to the Declaration of Matthew Lytle.

 7          D.        DECLARATION OF MONICA FLORY

 8          Plaintiff does not contend that the Declaration of Monica Flory (Doc. 95) should remain

 9   sealed. While this declaration provides information regarding Plaintiff’s sensitive health

10   information, its generic explanation of a family member’s medical diagnosis is sufficiently non-

11   specific to protect this sensitive information.

12   IV.    CONCLUSION

13          For the foregoing reasons, Plaintiff respectfully requests that the Court deny State Farm’s

14   Motion for Leave to File Under Seal as to the Declaration of Monica Flory. Likewise, Plaintiff

15   requests the Court deny State Farm’s request as to Exhibits 1, 3, 6, 7, and 9 to the Declaration of

16   Cari Dawson, except to redact the narrow set of sensitive information identified herein. Likewise,

17   Plaintiff requests that the Court deny State Farm’s unsupported attempt to file Exhibit 8 under seal,

18   except for the narrow redaction of Plaintiff’s email address. Finally, Plaintiff requests that the

19   Court order the Clerk to seal the confidential email that State Farm publicly filed at Document

20   108-10, and replace the public version with the redacted version which masks Plaintiff’s personal

21   email address.

22

23



     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 6                                                      Seattle, Washington 98101
                                                                                 TEL. 206.682.5600  FAX 206.682.2992
             Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 7 of 8




 1

 2

 3   Dated: April 19, 2021         TOUSLEY BRAIN STEPHENS PLLC

 4                                 By: s/ Kim D. Stephens
                                      Kim D. Stephens, P.S. WSBA #11984
 5
                                   By: s/ Rebecca L. Solomon
 6                                    Rebecca L. Solomon, WSBA #51520

 7                                    1700 Seventh Avenue, Suite 2200
                                      Seattle, Washington 98101
 8                                    Tel:       206.682.5600/Fax: 206.682.2992
                                      Email:     kstephens@tousley.com
 9                                               rsolomon@tousley.com

10                                    Norman E. Siegel (admitted pro hac vice)
                                      siegel@stuevesiegel.com
11                                    Lindsay Todd Perkins (admitted pro hac vice)
                                      perkins@stuevesiegel.com
12                                    Ethan Lange (admitted pro hac vice)
                                      lange@stuevesiegel.com
13                                    STUEVE SIEGEL HANSON LLP
                                      460 Nichols Road, Suite 200
14                                    Kansas City, Missouri 64112
                                      Tel:      816-714-7100
15                                    Fax:      816-714-7101

16                                    John J. Schirger (admitted pro hac vice)
                                      jschirger@millerschirger.com
17                                    Matthew W. Lytle (admitted pro hac vice)
                                      mlytle@millerschirger.com
18                                    Joseph M. Feierabend (admitted pro hac vice)
                                      jfeierabend@millerschirger.com
19                                    MILLER SCHIRGER, LLC
                                      4520 Main Street, Suite 1570
20                                    Kansas City, Missouri 64111
                                      Tel:       816-561-6500
21                                    Fax:       816-561-6501

22                                    Stephen R. Basser (admitted pro hac vice)
                                      sbasser@barrack.com
23                                    BARRACK, RODOS & BACINE
                                      One America Plaza


     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                              TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 7                                          Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
           Case 3:19-cv-06025-BJR Document 117 Filed 04/19/21 Page 8 of 8




 1                                  600 West Broadway, Suite 900
                                    San Diego, CA 92101
 2                                  Tel:      619-230-0800
                                    Fax:      619-230-1874
 3
                                    Joseph Gentile
 4                                  joseph@sarrafgentile.com
                                    Ronen Sarraf
 5                                  ronen@sarrafgentile.com
                                    SARRAF GENTILE LLP
 6                                  14 Bond Street #212
                                    Great Neck, NY 11021
 7                                  Tel:      516-699-8890
                                    Fax:      516-699-8968
 8
                                    Attorneys for Plaintiff, William T. Whitman
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     PLAINTIFF’S RESPONSE TO STATE FARM’S MOTION FOR
     LEAVE TO FILE DOCUMENTS UNDER SEAL                            TOUSLEY BRAIN STEPHENS PLLC
                                                                     1700 Seventh Avenue, Suite 2200
      - NO. 3:19-CV-06025-BJR - 8                                        Seattle, Washington 98101
                                                                   TEL. 206.682.5600  FAX 206.682.2992
